Citation Nr: 1128351	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for arthritis of the right knee.

2. Entitlement to service connection for arthritis of the left knee.

3. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

4. Entitlement to service connection for a bilateral hip disability, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a left heel disability, to include as due to an undiagnosed illness.  

6. Entitlement to service connection for right heel disability, to include as due to undiagnosed illness.

7. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)).


8. Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness.  

9. Entitlement to service connection for a respiratory disability encompassing bronchitis, to include as due to an undiagnosed illness.  

10. Entitlement to service connection for a respiratory disability encompassing sinusitis, to include as due to an undiagnosed illness.  

11. Entitlement to service connection for disability manifested by muscle aches and soreness, to include as due to an undiagnosed illness.  

12. Entitlement to service connection for sexual dysfunction, previously addressed as miscarriage, to include as due to an undiagnosed illness.  

13. Entitlement to a rating in excess of 10 percent for right elbow epicondylitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1996 (including in Southwest Asia from August 1990 to April 1991) with subsequent Reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, granted service connection for right elbow epicondylitis rated 10 percent, effective October 17, 2002 and denied the Veteran's remaining service connection claims.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in July 2007.  A transcript is of record.  In January 2008 the case was remanded for additional development.

The issue pertaining to psychiatric disability was adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric disabilities diagnosed.

Regarding the right elbow rating, the Board's January 2008 remand noted that the Veteran's hearing testimony could be construed as a notice of disagreement (NOD) with regard to the January 2007 decision denying an increased rating and that the RO should furnish the Veteran a statement of the case (SOC).  The Veteran did not file a substantive appeal; however the RO included the issue in the April 2010 supplemental statement of the case (SSOC).  Accordingly, the filing of a timely substantive appeal is waived, and the issues have been characterized accordingly.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The matters of service connection for sexual dysfunction, variously diagnosed psychiatric disorders, left elbow disorder, right heel disorder, bronchitis, sinusitis, and disability manifested by muscle pain and aches and an increased rating for right elbow epicondylitis are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. The evidence reasonably establishes that the Veteran has right knee arthritis that is related to his active service.

2. The evidence reasonably establishes that the Veteran has left knee arthritis that is related to his active service.

3. The evidence reasonably establishes that the Veteran has lumbar spine DDD that is related to his active service.

4. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

5. Bilateral hip disability has been attributed to a known clinical diagnosis (bilateral hip strain) which was not manifested in service and is not shown to be related to the Veteran's service.

6. Left heel disability has been attributed to a known clinical diagnosis (left calcaneal spur) which was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, service connection for right knee arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. Resolving all reasonable doubt in favor of the Veteran, service connection for left knee arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3. Resolving all reasonable doubt in favor of the Veteran, service connection for lumbar spine DDD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4. Service connection for bilateral hip strain, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

5. Service connection for a left calcaneal spur, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, a March 2008 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  An April 2010 SSOC readjudicated the matters after the Veteran and his representative had the opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has not alleged, nor does the record suggest, that any of the disabilities on appeal were incurred during his Reserve service.  Accordingly, any reserve STRs would not be pertinent evidence, and development in that regard is not required.  

Regarding service connection for bilateral knee arthritis and lumbar spine DDD, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of VA's duties to notify and assist in these matters; any notice defect or duty to assist failure is harmless.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2009.  The examination is adequate, as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noted pertinent history and all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

In light of the foregoing, the Board finds that there has been substantial compliance with the January 2008 remand instructions.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache, joint pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b). The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest may affect the credibility of testimony, it does not affect competency to testify")

	Lumbar spine DDD

A November 1995 STR indicates that the Veteran complained of continuous muscle spasm of the back for 3 weeks, sustained laying across a raised metal piece and was treated in the field.  The assessment was possible muscular back spasm and mechanical low back pain.  

On May 2004 VA examination the examiner noted that the Veteran had a chronic ache of the back but no specific trauma or injury in service.  The diagnosis was DDD, lumbar spine.  The examiner opined that "more likely than not" the Veteran had naturally occurring lumbar spine DDD as there was no evidence of injuries or significant problems in the service.  

On August 2009 VA examination the Veteran reported that in October 1995 during desert warfare training he injured his back by falling from the back of a Humvee onto a metal strip at the base of the front door and then onto the ground causing low back pain and that his pain gradually worsened, becoming severe in 1997.  It was noted that the Veteran was seen by a field medic and treated for back strain but was not given permission to go to the hospital.  The examiner noted that after discharge the Veteran saw Dr. G. and was diagnosed with DDD in 2000.  The diagnosis was DDD lumbar spine L4-S1 with disc herniation L4-L5 and bulging disc L3-L4 with effacement of L3 nerve root.  The examiner opined that the Veteran's lumbar DDD was at least as likely as not due to or a result of military service.  For rationale she noted that the Veteran sustained a back injury during military service, had a normal back examination at the time he entered military service, and developed DDD at a relatively young age after military discharge.      

The opinion of the May 2004 VA examiner was that the Veteran more likely than not had naturally occurring lumbar spine DDD as he had no trauma or specific injury to his back.  The Board finds this opinion to be inadequate as the examiner failed to specify when the Veteran's naturally occurring DDD had its onset (not ruling out in-service incurrence).  Additionally, while the opinion is by a medical professional competent to provide it, the opinion is of very little probative value as it is based on an inaccurate factual premise; contrary to the examiner's stated rationale, the Veteran was in fact seen for low back complaints/injury in service.  

In contrast, the opinion of the August 2009 VA examiner indicates that it is at least as likely as not that the current low back disability is indeed related to the Veteran's military service; the opinion-provider noted the Veteran's in-service injury and that he developed DDD at a relatively young age following discharge.  As the opinion is by a medical professional competent to provide it, and accurately explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As it is based on a complete factual history that is not inconsistent with the record and considers the Veteran's lay history of an in-service injury, it is persuasive.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the Board concludes that, resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence supports the Veteran's claim; that all requirements for establishing service connection are met; and that service connection for lumbar spine DDD is warranted.   

	Bilateral knee arthritis

A July 1989 letter from L.J.B., M.D. indicates that the Veteran underwent right knee partial posteromedial and partial posterolateral meniscectomies, he had done well since that time, he was certainly a candidate for military service, and that the surgery should not affect his physical performance.  

On July 1989 service entrance examination the examiner noted that the Veteran had surgery on both knees in 1976 and 1977 and one surgery in 1989.  The Veteran's lower extremities were normal on clinical evaluation.  An orthopedic consultation was indicated and the examiner noted that the consultation noted no residuals.  The Veteran was given an L1 profile indicating a high level of medical fitness regarding the lower extremities.  A July 1989 consultation report notes that the Veteran had a history of bilateral patellar correction and right knee arthroscopic surgery in 1987.  X-rays were within normal limits.

On March 2003 VA examination, the Veteran reported that he did not have any injuries to his knees during service.  It was noted that the Veteran had preexisting patellofemoral disease and bilateral knee surgeries at the age of 6 or 7.  The diagnoses were postoperative patellofemoral disease and arthritis of both knees.  The examiner opined that there was no documentation of any knee injuries in service and it was more likely than not that the Veteran's arthritis was naturally occurring or related to prior surgeries.  

On August 2009 VA examination, the Veteran reported that he began to experience bilateral knee pain after joining the service, from running on concrete and during 12 mile road marches, and that he was advised to wrap his knees with elastic braces and to use Motrin.  The examiner noted that the Veteran had surgical correction of congenital bilateral patellar subluxation and right knee meniscectomy prior to service and a normal bilateral knee examination upon entrance into service.  The diagnoses were right knee tricompartmental osteoarthritis and left knee osteoarthritis.  The examiner opined that the Veteran's bilateral knee osteoarthritis was at least as likely as not due to or a result of military service.   Her rationale was that the Veteran had bilateral knee surgery in childhood and a second surgical procedure on the left knee, normal bilateral knees on entrance examination and orthopedic consultation, no significant pre-existing disability, and the Veteran had several sick call visits for bilateral knee pain during military service.  She noted her opinions were based on review of the records and examination of the Veteran.

The March 2003 VA opinion is less probative in this case and was previously rejected in the Board's remand as it does not state when the Veteran's arthritis had its onset or whether any pre-existing disability was aggravated by service.   There was also no explanation of how the Veteran's current arthritis was related to the Veteran's pre-service knee surgeries.   For these reasons it is of diminished probative value.  

In contrast, the opinion of the August 2009 VA examiner was that given the Veteran's normal entrance examination (to include orthopedic consultation regarding is knees), his reported complaints of knee pain in service, and his subsequent bilateral knee arthritis, his bilateral knee osteoarthritis was at least as likely as not due to or a result of military service.   As the opinion is by a medical professional competent to provide it, and explains the underlying rationale, it is probative evidence in this matter.  As it is based on a complete factual history and considers the Veteran's lay history of an in-service injury, it is persuasive.   

Accordingly, the Board concludes that, resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence supports the Veteran's claim; that all requirements for establishing service connection are met; and that service connection for bilateral knee arthritis is warranted.   




	Bilateral hip and left heel disabilities

On July 1989 service entrance examination, the Veteran's the lower extremities were normal on clinical evaluation.

A July 1992 STR indicates that the Veteran complained of a twisted ankle during physical training (PT); the assessment was possible strained ligament.  X-rays were interpreted as revealing no fracture or dislocation.  An August 1992 STR indicates that the Veteran complained of pain in his left foot for two weeks prior.  The assessments were possible strained ligament and stress fracture.  

A May 1993 STR indicates that the Veteran complained of pain in the left heel, the assessment was Achilles tendonitis.  A left calcaneus examination indicates a history of increased heel pain provoked by weight bearing without history of trauma.  The assessment was "? spur vs. S.F."  The report noted questionable moderate soft tissue swelling of the plantar aspect of the left calcaneus.    

On August 2009 VA examination the Veteran reported that his current bilateral hip pain was related to long marches and vibrations due to shooting in military vehicle in service and that he had left heel pain due to constant marching on concrete roads.  He reported that his primary doctor told him he had arthritis of the heels.  The diagnoses were bilateral hip strain and left plantar calcaneal spur with secondary pain.  The examiner opined that his bilateral hip strain was less likely as not due to or a result of military service as there was no documentation of a hip condition during service.  She opined that the Veteran's left heel spur was less likely as not due to or a result of military service as there was no evidence of significant injury to the left calcaneus and no evidence of left heel or foot pathology during military service.    

At the outset, the Board notes that while the Veteran served in Southwest Asia, his bilateral hip and left heel complaints have been attributed to known clinical diagnoses (bilateral hip strain and left plantar calcaneal spur with secondary pain), which are not undiagnosed or chronic multisymptom illnesses.  Therefore, they do not fall with the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection for the disabilities.  See Combee, 34 F.3d at 1042.  

Although the Veteran complained of left calcaneal pain in service, chronic bilateral hip and/or left heel disabilities were not diagnosed in service.  Consequently, service connection for such disabilities on the basis that they became manifest in service and persisted is not warranted.  

The opinion of the August 2009 VA examiner was that the Veteran's bilateral hip strain was not related to his service as there was no documented hip condition in service and that the left heel spur was not related to his service as there was no significant injury or pathology demonstrated.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that lay persons are competent to provide evidence as to symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

Here, the Veteran is adamant that long marches and runs on concrete surfaces contributed to the disabilities.  The Board finds the Veteran to be a credible witness, and he is competent to report his observation of the manifestations of lay observable symptoms such as pain in the hips and heels.  See Davidson v. Shinseki, supra.  However, he does not have the training, credentials, or other expertise in orthopedic medicine needed to provide a purely medical opinion (as opposed to observing symptoms), such as the etiology of the disabilities.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, despite the Veteran's reports of ongoing pain in the affected areas, the Board observes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Because of this, the probative value of his statements is limited, particularly in comparison to the highly probative opinion of the VA examiner.  In short, the Board finds the VA examiner's opinion to be more probative in the matter of a nexus between the Veteran's service and current disabilities.  

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hip and left heel disabilities, and the claims must be denied.  38 U.S.C.A. § 5107(b) is inapplicable in the instant case because the preponderance of the evidence is against the appellant's claims.  


ORDER

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for lumbar spine DDD is granted.  

Service connection for a bilateral hip disability, to include as due to an undiagnosed illness, is denied.

Service connection for a left heel disability, to include as due to an undiagnosed illness, is denied.  







REMAND

Regarding service connection for sexual dysfunction, variously diagnosed psychiatric, left elbow, right heel, and respiratory disabilities, disability manifested by muscle pain and aches and an increased rating for right elbow epicondylitis, the Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

	Variously diagnosed psychiatric disability

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A July 2005 letter from S.B., MSW notes that the Veteran had PTSD and depression.  The Veteran was afforded a VA psychiatric examination in August 2009.  While such examination did not result in a diagnosis of PTSD, pain disorder associated with both psychological factors and chronic general medical condition was diagnosed; however the examiner did not provide an opinion as to whether such disability was related to the Veteran's service or particularly to his service-connected disability.  To date the RO has only adjudicated and developed for appellate review the claim of service connection for PTSD (and not other psychiatric diagnoses, as mandated by Clemons).  Accordingly, an additional VA examination followed by adjudication of all psychiatric diagnoses is necessary.  

Sexual dysfunction, left elbow, right heel, and respiratory disabilities, and disability manifested by muscle pain and aches

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board's January 2008 remand asked for a VA examination regarding the Veteran's claims of disabilities due to undiagnosed illness.  Specifically, the instructions were that if no diagnoses were offered, the examiner was to comment whether there were never the less objective indications of a chronic disability or whether there were no chronic disorders present.  The examination did not include findings regarding the Veteran's complaints of muscle pain and aches and was not responsive to the request for additional comment on the conditions the examiner noted to not have a diagnosis.  Accordingly, an additional VA examination is necessary.  

	Right elbow rating

The Veteran's right elbow epicondylitis is current rated 10 percent analogous to Diagnostic Code 5213 for impairment of supination or pronation of the forearm.  His VA treatment records note that he is service-connected for such impairment, and the March 2004 VA examination provided findings regarding supination and pronation.  The August 2009 VA examination range of motion findings only include flexion and extension.  As pertinent rating criteria were not addressed on examination, the examination is inadequate and the Veteran must be afforded an additional examination to ensure a full and fair adjudication of the claim.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all providers of any recent evaluation and/or treatment for the disabilities at issue (and releases for records of any private providers).  If he has not received any treatment he should so specify.  The RO should secure copies of complete clinical records of treatment and evaluations from all sources identified.

2. The RO/AMC should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of all psychiatric disabilities present.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The RO/AMC must advise the examiner of any corroborated stressor events (or if there is no corroborated stressor) and whether or not the Veteran served in an area of hostilities.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each and every psychiatric disability found. 

b. As to each chronic psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is etiologically related to the Veteran's active service or related to a service-connected disability?

c. If the Veteran is diagnosed with PTSD, opine whether it is at least as likely as not that the Veteran's PTSD is etiologically related to a stressor event in service (and if so state the stressor and symptoms that support such diagnosis).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.   

The reviewing physician must explain a rationale for all opinions offered.

3. The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed sexual dysfunction, left elbow disorder, right heel disorder, bronchitis, and sinusitis, and disability manifested by muscle pain and aches.  This examination should also address the symptoms and severity of the right elbow epicondylitis.  All necessary diagnostic tests, if any, should be completed. The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.

The examiner is requested to state whether the Veteran's sexual dysfunction, left elbow, right heel, respiratory complaints, and muscle pain/aches are attributable to known clinical diagnoses or to disease processes other than known clinical diagnoses.  If the examiner cannot identify known diseases or disabilities which cause these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  If the symptoms are not chronic, it is essential that the examiner so state.

If the Veteran's complaints are attributable to known clinical diagnoses, the examiner should render an opinion as to whether such disabilities at least as likely as not (e.g., a 50 percent or greater probability) are etiologically related to active military service or events therein.

As to the right elbow, the examiner should conduct range of motion testing and provide commentary as to the presence and extent of painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 




The examiner should provide a complete rationale for any opinions expressed.

4. The RO should then re-adjudicate the claims.  If any remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


